t c memo united_states tax_court al zuni of arizona inc petitioner v commissioner of internal revenue respondent nashat khalaf petitioner v commissioner of internal revenue respondent docket nos filed date henry w tom and rick kilfoy for petitioners rachael j zepeda for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in petitioners' federal income taxes additions to tax and penalties as follows al zuni of arizona inc addition_to_tax accuracy-related_penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number -- big_number big_number big_number big_number big_number big_number nashat khalaf addition_to_tax accuracy-related_penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number --- big_number after settlement of many issues the issues for decision involve the amount of income that is to be charged to petitioner al zuni of arizona inc al zuni on transfer of its inventory of native american jewelry to nashat khalaf khalaf its percent shareholder and the amount of capital_gain that is to be charged to khalaf with regard to receipt from al zuni of the jewelry inventory all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed khalaf’s residence was located in new mexico al zuni was incorporated in as an arizona corporation engaged in the business of buying and selling native american jewelry since the early 1980's khalaf was the sole shareholder of al zuni from and through the years in issue khalaf traveled throughout the southwestern united_states purchasing and reselling on behalf of al zuni native american jewelry native americans who live on reservations and who make and sell jewelry often do not have easy access to banks and typically would sell jewelry to khalaf only for cash thus over the years khalaf purchased for cash the items of jewelry that were added to al zuni’s jewelry inventory in september of on al zuni’s books_and_records there was recorded a debt obligation of al zuni to khalaf in the amount of dollar_figure in mid-september of a transaction was entered into between al zuni and khalaf in which al zuni transferred to khalaf all of its then extant jewelry inventory in minutes of a special meeting of al zuni's board_of directors that was held on date the transfer of a portion of al zuni's jewelry inventory to khalaf is described as a transfer in payment of al zuni's above-mentioned dollar_figure debt - obligation to khalaf in those same minutes the transfer of the balance of al zuni’s jewelry inventory to khalaf is described as a sale by al zuni and as a purchase by khalaf of the balance of the jewelry inventory for a total price of dollar_figure a resolution reflected in the date minutes of al zuni's board_of directors’ meeting indicates that al zuni’s purported sale of jewelry to khalaf for dollar_figure was contingent upon payment by khalaf to al zuni of the dollar_figure stated purchase_price the evidence establishes that khalaf did not pay to al zuni any portion of the dollar_figure stated purchase_price for the jewelry the parties herein however have stipulated and we so find that on date al zuni’s jewelry inventory was transferred and that al zuni’s total cost_basis in the jewelry inventory transferred to khalaf on date was dollar_figure after the transfer to khalaf of its jewelry inventory al zuni had no remaining assets and conducted no further business activity on date days after the above transfer khalaf transferred apparently the same jewelry inventory to american silver jewelry outlet inc american silver a related corporation of which khalaf was president and in which khalaf’s daughter was the sole shareholder the nature and specific terms of the transfer of jewelry from khalaf to american silver are not disclosed in the record in a special date - meeting of the board_of directors of american silver the transfer of the jewelry from khalaf to american silver is referred to as a transfer for sale by consignment of jewelry with a value of dollar_figure the trial record does not reflect any further sales or other_disposition by american silver of the jewelry inventory it received from khalaf nor does it reflect that khalaf received any payment from american silver for the jewelry american silver received from khalaf the record herein does not contain any written inventory documentation cost records or other description or list of the specific items of jewelry that during the years in issue were bought and sold by al zuni by khalaf and by american silver nor of the items of jewelry that were transferred on september and respectively from al zuni to khalaf and from khalaf to american silver twice a year khalaf would take a physical inventory of al zuni’s jewelry on hand khalaf would provide to murray peck peck the certified_public_accountant who prepared al zuni’s corporate federal_income_tax returns and khalaf’s individual federal_income_tax returns information regarding the physical inventory of al zuni’s jewelry that khalaf had taken and of the cost of jewelry that each year he had purchased with cash on behalf of al zuni each year peck would use that information to compute al zuni’s cost_of_goods_sold since peck has been the preparer of al zuni’s corporate federal_income_tax returns and of khalaf’s individual federal_income_tax returns al zuni’s corporate federal_income_tax returns for and were untimely filed al zuni has not fileda signed federal_income_tax return for on al zuni’s unsigned and corporate federal_income_tax returns there were reported each year the following total costs for jewelry inventory purchased sold and yearend jewelry inventory as reported on al zuni's federal_income_tax returns cost of jewelry purchased dollar_figure dollar_figure dollar_figure dollar_figure jewelry sold big_number big_number big_number ending inventory big_number big_number big_number - - after subtraction of jewelry with a reported cost of dollar_figure to reflect transfer of the jewelry inventory to khalaf on al zuni’s corporate federal_income_tax return which was prepared using the accrual_method of accounting the transfer of jewelry to khalaf was reflected as a transfer the transfer is not expressly reflected as either a sale or as a distribution to khalaf on al zuni'ts corporate federal_income_tax return no gain_or_loss was reported with respect to the date transfer of al zuni’s jewelry inventory to khalaf - there was reflected on al zuni’s corporate federal_income_tax return a loan to khalaf in the amount of dollar_figure this dollar_figure purported loan apparently related to the dollar_figure stated total purchase_price for the jewelry transferred to khalaf less the dollar_figure loan that al zuni owed to khalaf and that was treated by al zuni and khalaf as paid off upon transfer to khalaf of the jewelry inventory the purported dollar_figure loan from al zuni to khalaf in connection with the transfer of jewelry inventory to khalaf was not reflected by a promissory note or by any other loan documentation no payments of principal or interest were ever made by khalaf on the dollar_figure purported loan owed to al zuni on al zuni’s corporate federal_income_tax returns for and subsequent years the amount of khalaf’s capital_investment in his shares of stock in al zuni was reflected as dollar_figure on his federal_income_tax return khalaf did not report income or gain with respect to his receipt of jewelry from al zuni on american silver’s corporate federal_income_tax return for its taxable_year ending date a loan payable to khalaf in the total amount of dollar_figure was reflected relating to american silver’s receipt on date of the jewelry inventory from khalaf on audit of al zuni respondent determined that on date al zuni distributed rather than sold all of its extant jewelry inventory to khalaf that the september - transaction between al zuni and khalaf constituted a distribution to khalaf in complete_liquidation of al zuni that the jewelry inventory al zuni transferred to khalaf had a cost_basis to al zuni of dollar_figure a total fair_market_value upon distribution of dollar_figure and that al zuni therefore realized on the distribution business income of dollar_figure on audit of khalaf respondent determined that khalaf had a cost_basis of zero in his shares of stock in al zuni that the value of the jewelry inventory khalaf received from al zuni on date was dollar_figure that a portion of the jewelry inventory khalaf received represented a repayment to khalaf of the dollar_figure purported loan obligation al zuni owed to khalaf and that the balance of the jewelry inventory khalaf received with a value of dollar_figure represented taxable capital_gain income to khalaf received in exchange for his shares of stock in al zuni opinion nature of transaction respondent treats the date transfer of jewelry inventory from al zuni to khalaf as a distribution under sec_331 in complete liguidation of al zuni which treatment petitioners do not seriously challenge rather primarily petitioners challenge respondent’s determination of the fair_market_value of the jewelry inventory transferred to khalaf of al zuni’s cost_basis in the jewelry inventory and of khalaf’s cost_basis in his shares of stock in al zuni - generally in analyzing the factual issue of whether a transfer of property to shareholders constitutes a distribution under sec_331 in complete liguidation of a closely_held_corporation it is the intent to shut down and liquidate the corporation that is controlling not whether a plan_of_liquidation was formally adopted see 412_f2d_556 5th cir 96_f2d_177 5th cir affg 35_bta_415 the transfer on date to khalaf of all of al zuni’s extant jewelry inventory the termination of any further business activity of al zuni and the failure of khalaf to make any payments on the dollar_figure loan purportedly owed to al zuni relating to the transfer constitute strong evidence that the transfer of al zuni’s jewelry inventory to khalaf constituted a liquidation of al zuni and a distribution to khalaf not a sale we so hold income of dollar_figure charged to al zuni sec_336 provides generally that gain_or_loss is to be recognized by a corporation on distribution of its property in complete_liquidation the gain is to be computed based on the fair_market_value of the property distributed over the corporation’s cost_basis in the property fair_market_value is defined as the price at which property would change hands between willing buyers and sellers neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see 411_us_546 3_f3d_625 2d cir affg tcmemo_1992_478 92_tc_312 on the evidence before us in these cases the best indication of the fair_market_value of the jewelry inventory transferred to khalaf is found in the representations of value set forth in al zuni's and in american silver’s documentation relating to the transaction at issue in these cases particularly the minutes of al zuni’s date board_of directors’ meeting which reflect a value for the jewelry inventory transferred to khalaf of dollar_figure at trial khalaf opined generally as to the decline during the 1980's in the value of native american jewelry to the effect that such jewelry purchased in the early to mid-1980's would in at the time of the trial be worth only to percent of what it had cost khalaf did not opine as to the general value of such jewelry in we note that at trial neither party provided timely independent expert witnesses as to the value of the jewelry transferred to khalaf even if experts had been called due to al zuni’s and khalaf’s failure to have available a written inventory books_and_records or other documentation describing the specific items of jewelry transferred to khalaf such experts would not have had sufficient information to make professional valuations of the jewelry inventory transferred to khalaf and their testimony would not have been helpful - on the limited evidence before us including petitioners' and american silver's written contemporaneous representations as to the value of the jewelry the evidence reflected on al zuni's tax returns as to the cost of the jewelry inventory that khalaf purchased for al zuni in and in the dollar_figure million plus range and regarding the cost of the jewelry inventory al zuni had on hand at yearend and in the one-half million dollar range we conclude that the value of the jewelry inventory transferred to khalaf on date was dollar_figure with regard to al zuni’s cost_basis in the jewelry inventory transferred to khalaf on date the parties stipulated that the jewelry inventory had a cost_basis to al zuni of dollar_figure subtracting the dollar_figure cost from the dollar_figure value of the jewelry inventory transferred from al zuni to khalaf produces income to al zuni of dollar_figure petitioners contend that certain checks totaling dollar_figure written during by khalaf on al zuni’s bank account in favor of khalaf khalaf’s daughter and son and cash should be treated as additional purchases of jewelry on behalf of al zuni and should be treated as increasing al zuni’s cost_basis in the jewelry inventory by at least dollar_figure and as eliminating essentially all gain on the transfer of the jewelry inventory to khalaf no credible_evidence indicates that these checks constitute purchases of jewelry inventory petitioners' attempt to violate the stipulation of facts as to al zuni’s cost_basis in the jewelry inventory is rejected we sustain respondent’s adjustment charging al zuni with income in the amount of dollar_figure with regard to the date transfer of jewelry inventory from al zuni to khalaf capital_gain income of dollar_figure charged to khalaf sec_331 provides that amounts received by shareholders in liguidation of a corporation shall be treated as full payment in exchange for the shareholders' shares of stock in the corporation under sec_1001 a gain_or_loss realized by shareholders upon receipt of property in complete liguidation of a corporation is determined by comparing the value of the property distributed with the cost_basis the shareholders had in their shares of stock we have concluded that the jewelry inventory khalaf received from al zuni in september of had a value of dollar_figure respondent reduced this amount by the dollar_figure principal_amount of the loan that al zuni apparently owed to khalaf as explained respondent treated khalaf as having a zero basis in his stock in al zuni and respondent calculated that khalaf realized dollar_figure in capital_gain income on receipt from al zuni of the jewelry inventory the only issue remaining with regard to this income adjustment is the amount of khalaf’s cost_basis in his shares of stock in al zuni respondent contends that khalaf has not established that he had any cost_basis in his shares of stock in al zuni and that the - full dollar_figure constitutes taxable capital_gain income to khalaf petitioners contend that khalaf’s cost_basis in his shares of stock in al zuni was at least dollar_figure at trial khalaf and peck testified that al zuni was incorporated in with a capital_contribution of property of dollar_figure and that in khalaf made an additional cash contribution to al zuni of dollar_figure khalaf thus contends that his total cost_basis in his stock in al zuni was dollar_figure an amount that fully offsets the dollar_figure capital_gain income that respondent charges to khalaf the trial record is not complete with regard to khalaf’s capital_investment in al zuni no stock record book or canceled checks were offered into evidence that provide verification of khalaf’s basis in his shares of stock in al zuni in evidence however are copies of al zuni’s corporate federal_income_tax returns for and later years in which khalaf’s capital_investment in his shares of stock in al zuni is consistently reflected as dollar_figure based on the limited evidence before us on this issue and in light of khalaf’s testimony and the invested capital reflected on al zuni’s corporate federal_income_tax returns we conclude that on date khalaf’s cost_basis in his shares of stock - in al zuni was dollar_figure and we conclude that khalaf realized no capital_gain income on the distribution from al zuni to him of al zuni's jewelry inventory decisions will be entered under rule
